Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the four ends" in line 2  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending as follows: A stair climber for caskets comprising: a frame having four ends, and four sets of wheels arranged and affixed at the four ends of the frame; wherein each set of wheels further comprises a plurality of wheels configured and spaced an equal distance from each other; a wheel plate attached to the set of wheels; and wherein the plurality of wheels rotate together about a horizontal axis for easy maneuvering of a casket up and down the stairs irrespective of the gross weight of the stair climber.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1712728 B1).
Regarding claim 1, Lee discloses a stair climber for caskets (Fig. 1) comprising: a frame (frame 100) having four sets of wheels arranged and affixed at the four ends of the frame  (see wheel sets 400 in Figs. 1 & 4); wherein each set of wheels further comprises a plurality of wheels (rotating wheels 420; Para. 0033) configured and spaced an equal distance from each other (Figs. 1 & 4); a wheel plate (plates 410) attached to the set of wheels (Fig. 1); and wherein the plurality of wheels rotate together about a horizontal axis for easy maneuvering of a casket up and down the stairs irrespective of the gross weight of the stair climber (Paras. 0009, 0023,20043, 0046).  

Regarding claim 2, Lee discloses the stair climber of claim 1, wherein the frame (frame 100) can be a trolley frame (Fig. 1).  

Regarding claim 3, Lee discloses the stair climber of claim 2, wherein the gross weight of the trolley frame determines the force required to move the casket up and down stairs of different heights and inclinations (Para. 0028).  

Regarding claim 4, Lee discloses the stair climber of claim 1, wherein the plurality of wheels (wheels 420) comprises three wheels spaced an equal distance from each other and configured to rotate together about a horizontal axis for easy maneuvering of the stair climber (Figs. 1 & 4; Para. 0013).  

Regarding claim 5, Lee discloses the stair climber of claim 1, wherein the wheels further comprise a means for transporting a casket up and down stairs of different heights and inclinations (Paras. 0043-0048).  

Regarding claim 7, Lee discloses the stair climber of claim 1, further comprising a rotary bearing attached via a triangular-shaped wheel plate (plate 410) and positioned between the wheel sets (wheel sets 400) and the frame (frame 100); and wherein the wheel sets and the frame are configured to rotate together about a horizontal axis for easy navigating and maneuvering of a casket up and down stairs of different heights and inclinations (Para. 0031).  

Regarding claim 8, Lee discloses the stair climber of claim 1, wherein the stair climber is further configured to move a casket up and down stairs without picking up the entire weight of the casket (Paras. 0043-0046; Fig. 7).  

Regarding claim 9, Lee discloses the stair climber of claim 1, wherein the load distribution on the stair climber cannot exceed a certain predetermined limit (a user is capable of determining the maximum weight limit, as such, the user is capable of predetermining the weight limit and not exceeding that weight).  

Regarding claim 10, Lee discloses the stair climber of claim 1, wherein the stair climber and the wheels can be manufactured from hardened precision steel material of a certain grade or other equivalent materials (Para. 0025).  

With regards to method claims 11-15 and 17-20: Lee inherently performs the function (climbing stairs) disclosed in the method claims when that device is used in ‘normal and usual operation.  Moreover, Lee’s stair climber includes elements (ie. a frame having four sets of wheels) arranged in such a way as to make it possible for the device to climb stairs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Aurora (JP 2010-264970 A).
Regarding claims 6 and 16, Lee discloses the stair climber of claim 1, but does not disclose but does not disclose wherein the plurality of wheels further comprise folding mechanism configured for transporting a casket up and down stairs of different heights and inclinations.  Aurora, however, discloses an apparatus capable of performing the method wherein the plurality of wheels further comprise a folding mechanism configured for transporting a casket up and down stairs of different heights and inclinations (Paras. 0019-0020; Figs. 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included an apparatus capable of performing the method wherein the plurality of wheels further comprise a folding mechanism configured for transporting a casket up and down stairs of different heights and inclinations as taught by Aurora on the invention of Lee for the purpose of folding the frame in order to allow for customization of height to improve the ergonomics of the device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618